 

Exhibit 10.3

Management Equity Investment and Incentive Termsheet

 

Name:

Robert B. Mahoney (“you” or “Executive”)

 

Effective Date:

October 26, 2010 (the “Effective Date”)

 

Term of Employment:

Three years, commencing on the Effective Date, subject to earlier termination by
either party; term of employment shall automatically be renewed for consecutive
one-year terms at the end of the initial term unless either party gives at least
90 days’ written notice of its intention not to renew prior to the expiration of
a term (provided that no notice of non-renewal may be given during the 18-month
period following a Change in Control (as defined below) or prior to a Change in
Control but in connection with a pending Change in Control and at the request of
a third-party attempting to effectuate such a Change in Control).

 

Position:

Chief Financial Officer

 

Reports to:

Chief Executive Officer

 

Location:

You will be based out of the headquarters of Noranda Aluminum, Inc. (the
“Company”) in Franklin, Tennessee during the regular business work week (i.e.,
Monday to Friday) except for travel on Company business or during vacation or
holidays.

 

Base Salary:

$382,500/year

 

Annual Incentive Bonus:

Targeted annual bonus amount is 60% of base salary, with target payout primarily
dependent upon achievement of the targets set forth for you in the Company’s
bonus plan.

 

Employee Benefits:

You will participate in the employee benefits plans made available to senior
executives of the Company.

 

Vacation:

You will be entitled to four weeks per annum of paid vacation (or longer if
provided under the Company’s vacation policy).

 

Change in Control:

For purposes of this termsheet, “Change in Control” shall have the meaning
ascribed to it in the Noranda Aluminum Holding Corporation 2010 Incentive Award
Plan (as in effect on the Effective Date) (the “LTIP”).

If the Executive’s employment is terminated prior to a Change in Control and the
Executive demonstrates that such termination (i) was at the request of a third
party who had indicated an intention

 

1



--------------------------------------------------------------------------------

or taken steps reasonably calculated to effect a Change in Control and who
effectuates a Change in Control or (ii) otherwise occurred in connection with,
or in anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.

If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated within 18 months following a Change in Control, the
Executive shall be entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company and its affiliates shall be
terminated (1) by the Company for Cause or Disability (as defined in the LTIP),
(2) by reason of the Executive’s death, or (3) by the Executive other than for
Good Reason, the Company shall pay to the Executive any and all accrued
compensation up to the date of termination and, if such termination is other
than by the Company for Cause, a pro rata bonus for the year of termination
strictly in accordance with the Company’s incentive plan (payable at the time
annual bonuses are generally distributed for the applicable fiscal year).

(b) If the Executive’s employment with the Company and its affiliates shall be
terminated for any reason other than as specified in (a) above, the Executive
shall, subject to the Executive’s execution (within 50 days of the date of
termination) and non-revocation of a release of claims in a form reasonably
acceptable to the Company, be entitled to the following:

(i) the Company shall pay the Executive all accrued compensation and a pro rata
bonus for the year of termination strictly in accordance with the Company’s
incentive plan (payable at the time annual bonuses are generally distributed for
the applicable fiscal year);

(ii) the Company shall pay the Executive, as severance pay and in lieu of any
further compensation for periods subsequent to the termination date, in a single
payment to be made on the 60th day following the date of termination, an amount
in cash equal to two times the sum of (A) the Executive’s base salary on the
date of the Change in Control or on the date of termination, whichever is
greater, and (B) the Executive’s target annual bonus amount, based on the salary
and bonus percentage in effect on the date of the Change in Control or on the
date of termination, in each case, whichever is greater;

 

2



--------------------------------------------------------------------------------

 

(iii) the Company will also provide you (and your eligible dependants) continued
health benefits for an 18-month period or until you and your dependants are
eligible to be covered by a successor employer’s comparable plans, whichever is
sooner;

(iv) with respect to your stock options to purchase shares of Noranda Aluminum
Holding Corporation (“Parent”) common stock that were granted to you prior to
May 19, 2010 (the “Pre-IPO Options”), such options, to the extent unvested, will
automatically vest as of the date of termination.

In the event that a Change in Control occurs and you remain employed by the
Company and its affiliates through the 18-month anniversary thereof, all Pre-IPO
Options that have not previously vested shall vest in full as of such 18-month
anniversary.

 

Severance:

For circumstances other than those involving a Change in Control, in the event
that your employment is terminated by the Company without Cause or you resign
your employment for Good Reason, subject to your execution (within 50 days of
the date of termination) and non-revocation of a release of claims in a form
reasonably acceptable to the Company, the Company will pay you (i) severance in
an amount equal to your then-current base salary plus target bonus for a period
of 12 months, and (ii) a pro rata portion of your annual bonus with respect to
the portion of the year in which your termination occurs based on the Company’s
actual performance for such full year and payable at such time as annual bonuses
are otherwise paid by the Company. Amounts owed under (i) of this paragraph
shall be payable in accordance with the Company’s regular payroll practices as
of the date of termination in the same amounts per payroll cycle in effect
immediately prior to termination until the end of the calendar year in which
termination occurs and then in a lump sum payable in the first month of the year
following termination. With respect to your Pre-IPO Options, an additional
number of options will vest equal to the number of options, if any, that would
have vested if you had continued to be employed by the Company for an additional
12-month period following the termination date. The Company will also provide
you (and your eligible dependants) continued health benefits for a 12-month
period, or until you and your dependants are eligible to be covered by a
successor employer’s comparable plans, whichever is sooner, in the case of a
termination entitling you to severance under this paragraph.

 

3



--------------------------------------------------------------------------------

 

You will not be entitled to any severance (other than accrued and unpaid Base
Salary) in the event that your employment with the Company is terminated for
Cause or you resign without Good Reason.

 

Golden Parachute Cutback:

Anything herein to the contrary notwithstanding, in the event the Accounting
Firm (as defined below) shall determine that receipt of all Payments (as defined
below) would subject the Executive to the excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) so that the Parachute Value (as
defined below) of all Payments, in the aggregate, equals the Safe Harbor Amount
(as defined below). The Agreement Payments shall be so reduced only if the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Agreement Payments were
so reduced. If the Accounting Firm determines that the Executive would not have
a greater Net After-Tax Receipt of aggregate Payments if the Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder. For purposes hereof, the “Accounting Firm”
shall mean a nationally recognized certified public accounting firm that is
selected by the Company for purposes of making the applicable determinations
hereunder and reasonably acceptable to the Executive.

If the Accounting Firm determines that aggregate Agreement Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm hereunder shall be binding upon the Company and the
Executive. For purposes of reducing the Agreement Payments so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the cash payments (to the extent such amounts are considered Payments)
under the following sections in the following order: (x) cash severance
payments, (y) prorated bonus payments and (z) any other cash Agreement Payments
that would be made upon a termination of the Executive’s employment, beginning
with payments that would be made last in time. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

4



--------------------------------------------------------------------------------

 

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive that should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Executive could
have been so paid or distributed (“Underpayment”), in each case, consistent with
the calculation of the Safe Harbor Amount hereunder. In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Executive that the Accounting
Firm believes has a high probability of success, determines that an Overpayment
has been made, the Executive shall promptly (and in no event later than 60 days
following the date on which the Overpayment is determined) pay any such
Overpayment to the Company together with interest at the applicable federal
short-term rate provided for in Section 7872(f)(2)(A) of the Code compounded
semiannually; provided, however, that no amount shall be payable by the
Executive to the Company if and to the extent such payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Company to or for the benefit of the
Executive together with interest at the applicable federal short-term rate
provided for in Section 7872(f)(2)(A) of the Code compounded semiannually.

To the extent requested by the Executive, the Company shall cooperate with the
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to

 

5



--------------------------------------------------------------------------------

Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

For purposes hereof, (i) “Net After-Tax Receipt” shall mean the present value
(as determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Code) of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws that applied to the Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determined to be likely to apply to the Executive in the
relevant tax year(s), (ii) “Parachute Value” of a Payment shall mean the present
value as of the date of the change of control for purposes of Section 280G of
the Code of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment, (iii) “Payment” shall mean
any payment, distribution or benefit in the nature of compensation (within the
meaning of Section 280G(b)(2) of the Code) to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise, and
(iv) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

Restrictive Covenants:

You shall be subject to a noncompetition obligation with respect to the Company
and a “no hire” and non-solicitation obligation with respect to the Company’s
and its affiliates’ employees, independent contractors and customers (including
former employees and independent contractors) as set forth in Section 9 of
Parent’s Securityholders Agreement (the “Securityholders Agreement”), except
that the “Restricted Period” shall apply while you are employed by the Company
and for a period of twelve months after termination of employment for any
reason. You agree that the terms of such Section 9 of the Securityholders
Agreement, as modified hereby, are deemed incorporated herein, and shall survive
any termination of the Securityholders Agreement.

 

6



--------------------------------------------------------------------------------

 

You agree that you shall not, directly or indirectly, use, make available, sell,
disclose, or otherwise communicate to any person, other than in the course of
any assigned duties and for the benefit of the Company, either during your
period of employment, or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, or Parent, which shall have
been obtained by you during your employment by the Company or a subsidiary.

For the avoidance of doubt, these “Restrictive Covenants” shall survive
termination of the term of employment.

 

Cause:

For purposes of the foregoing, “Cause” means a termination of your employment by
the Company or any of its subsidiaries based on (i) your commission of a felony
crime or a crime of moral turpitude, (ii) your willful commission of a material
act of dishonesty involving the Company or any of its affiliates or
subsidiaries, (iii) your material breach of your obligations under any agreement
entered into between you and the Company or any of its subsidiaries and
affiliates, (iv) your willful or continued failure to perform your material
duties, (v) your material breach of the policies or procedures of the Company or
any of its subsidiaries, or (vi) any other willful misconduct which causes
material harm to the Company or any of its affiliates or subsidiaries or their
business reputations, including due to any adverse publicity; provided, however,
that none of the events described in the foregoing clauses (iii), (iv), (v) or
(vi) shall constitute Cause unless the Company, or its applicable subsidiary
that employs you, has notified you in writing describing the events which
constitute Cause and then only if you fail to cure such events within fifteen
(15) days after receipt of such written notice (provided that, in the event such
breach is not curable, no notice period shall be required).

 

Good Reason:

For purposes of the foregoing, “Good Reason” means your voluntary resignation
after any of the following actions are taken by the Company or any of its
subsidiaries without your consent (i) a material reduction in your base salary
or bonus potential (but not including any pre-Change in Control diminution
related to an across-the-board compensation reduction applying to senior
management of the Company and its subsidiaries generally), (ii) a material
adverse change in your title, duties, or responsibilities each as in effect
immediately after the Effective Date, (iii) a requirement that you relocate your
principal place of employment by more than 50 miles (other than in connection
with a pre-Change

 

7



--------------------------------------------------------------------------------

in Control relocation of the Company’s headquarters, if you are relocated to the
new headquarters), or (iv) a notice by the Company of non-extension of the term
of employment (other than under circumstances where your employment is to be
continued subsequent to such non-extension with terms of employment and
severance protections that are consistent with peer group market practice, as
determined by the Company in reasonable good faith); provided, however, that no
termination shall be for Good Reason unless (x) you notify the Company, or its
applicable subsidiary that employs you, in writing within 60 days of the
occurrence of the applicable event which constitutes Good Reason, (y) the
Company or such subsidiary fails to cure such event within 30 days after receipt
of such written notice, and (z) you terminate for Good Reason within 60 days of
the conclusion of such cure period.

For purposes of any award agreement governing Pre-IPO Options (a “Pre-IPO Option
Award Agreement”) that contains a definition of “Good Reason,” the foregoing
definition shall supersede the definition set forth in such agreement.

 

Miscellaneous:

This termsheet amends and restates in full the prior termsheet between the
parties, dated May 11, 2009. References in any Pre-IPO Option Award Agreement to
such prior termsheet shall be deemed to refer hereto.

Your eligibility for severance hereunder serves in lieu of participation in any
other severance plan, program, or arrangement of the Company and its affiliates,
and you hereby waive any rights to participate in any such plans, programs, or
arrangements.

In the event that you receive severance payments hereunder prior to execution
and non-revocation of the required release of claims, and subsequently fail to
execute within the requisite period, or revoke, such release of claims, the
Company may require you to return an amount equal to all severance payments
previously paid to you hereunder.

This termsheet is intended to comply with the requirements of Section 409A of
the Code or an exception or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Severance payments are
intended to be excluded from coverage under Section 409A of the Code.
Notwithstanding the foregoing, in the event that such payments are deemed to be
“nonqualified deferred compensation” for purposes of Section 409A of the Code
and the Executive is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the methodology established by the

 

8



--------------------------------------------------------------------------------

Company as in effect on the date of termination), severance amounts that would
otherwise be payable during the six-month period immediately following the
Executive’s date of termination of employment shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code determined as of such date, on the first
business day after the date that is six months following such date. Each payment
hereunder shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may the Executive, directly or indirectly, designate the
calendar year of any payment to be made hereunder. The Company and the Executive
shall cooperate to ensure that the date of termination of employment coincides
with the date of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, to the extent necessary for purposes of compliance
with Section 409A of the Code.

All reimbursements and in-kind benefits provided hereunder that constitute
deferred compensation within the meaning of Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company hereunder be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred, provided that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred,
(ii) the amount of in-kind benefits that the Company is obligated to pay or
provide in any given calendar year (other than medical reimbursements described
in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year,
(iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit, and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).

To the extent permitted by the applicable Treasury Regulations, the Company may,
in consultation with the Executive, modify the terms hereof, in the least
restrictive manner necessary and without any material diminution in the value of
the rights of the Executive, in order to cause the provisions hereof to comply
with the requirements of Section 409A of the Code, so as to avoid the imposition
of taxes and penalties on the Executive pursuant to Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

 

By signing below, the parties agree that this termsheet will be binding upon the
parties and constitutes a binding commitment on the part of the undersigned
Executive.

 

NORANDA ALUMINUM, INC. BY:  

/s/ Alan Brown

  Name: Alan Brown   Title: Vice President – Human Resources
NORANDA ALUMINUM HOLDING CORPORATION BY:  

/s/ Gail E. Lehman

  Name: Gail E. Lehman   Title: Vice President & General Counsel

 

 

/s/ Robert B. Mahoney

Robert B. Mahoney

 

10